Maxwell, J.
There is but one question in this case to' be determined at this time, and that arises on the instruction given by the court to the jury.
The court instructed the jury, that the evidence showed that the money drawn by John A. Smith, as agent of the plaintiff’s testator, from the second auditor’s office in Richmond, Virginia, and deposited by him to the credit of the plaintiff’s testator, in the Farmers’ Bank of Virginia, at Richmond, was presumed to be confederate money, and unless that presumption was rebutted by evidence, and if so, he could not recover in this action.
The plea, on which the parties went to trial, was that the consideration consisted entirely of notes called the treasury notes of the confederate states, an illegal currency issued by the late so-called confederate government, to aid in the overthrow of the government of the United States.
The evidence before the jury consisted of depositions, letters, and other evidence somewhat conflicting in its character. The instruction of the court, when this class of evidence was before the jury, undertook to decide for the jury what facts the evidence proved, and was therefore improperly given.
The judgment will have to be reversed with costs, and the case remanded.
The other judges concurred.
Judgment reversed.